NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



RASHAD TAYLOR,                              )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-4516
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 13, 2019.

Appeal from the Circuit Court for
Hillsborough County; Vivian T. Corvo,
Judge.

Rachael E. Reese of O'Brien Hatfield,
P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.


             Affirmed.


BLACK, SLEET, and LUCAS, JJ., Concur.